Dissenting Opinion by
Mr. Justice Moschzisker:
Before the taking over of the stock of the bridge company by the City of Pittsburgh, the defendant railway and its predecessors had always paid a considerable rental for the use of the bridge,— more, I believe, than the amount assessed in the verdict in this case. Under Beaver County v. Beaver Valley Traction Co., 229 Pa. *121565, the City of Pittsburgh, through the plaintiff company, is still entitled to the rental. The majority opinion will in effect deprive the municipality of that income, and this upon a theory which rejects and repudiates the whole doctrine of the . case just cited. The Beaver County case was heard by the entire present membership of this court; it was decided after mature deliberation, and the opinion was unanimously adopted; the underlying principles expressed therein and essential to the decision in that case, rule the present one, and I cannot concur in a departure therefrom. For this reason I dissent.